Reasons for Allowance

The drawings received on November 20, 2021 are acceptable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noda et al. (US Publication No. 2021/0050883 A1) discloses a receiver comprising an equalization processing unit having a filter coefficient control unit.

The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination a reception device comprising a corrector, a generator and an update processor as recited in claim 1, lines 8-16. Similarly, prior art of record does not teach or suggests in combination a distortion compensation method comprising the correcting, generating and updating steps in claim 7, lines 9-16. Although FIG. 1 of Noda et al. discloses a receiver with a compensator (107), an error corrector (111), a generator (112) and an update processor (118), the error corrector and generator in Noda et al. does not correct an error or generate a replica signal, respectively, according to or based on the detected synchronization timing as recited in the respective independent claims. Furthermore, the processor for updating the compensation coefficient in Noda et al. does not update the compensation coefficient based on the frame signal before the distortion is compensated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633